DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 19 are pending in the application and under consideration for this office action.

Specification
The abstract of the disclosure is objected to because:
On line(s) 1, the Examiner requests Applicant amend “Method” to “Methods”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites “the alloy is represented by a formula Li4.4xSi, where x is greater than 0 to less than or equal to about 0.85”. The Examiner notes that it has not been clarified as to what units this formula is represented by. For example, it is unclear as to whether the respective masses of Li and Si should be compared, or their respective atomic fractions. Upon review of the literature and to practice compact prosecution, the Examiner has interpreted the limitation to encompass either a mass or atomic fraction comparison, although it appears that the atomic fraction is what may have been intended. 
The Examiner requires amendment of the claim to overcome this rejection, for example by adding “atomic” prior to “formula” on line 1.
Regarding claim 8, the claim recites “wherein the alloy comprises a phase selected from the group consisting of: Li22Si5, …, and combinations thereof”. The Examiner notes that it has not been clarified as to what units these phases are represented by. For example, it is unclear as to whether the respective masses of Li and Si should be compared, or their respective atomic fractions such as they would be represented in an intermetallic phase. Upon review of the literature and to practice compact prosecution, the Examiner has interpreted the limitation to encompass either a mass fraction or intermetallic phase comparison, although it appears that the intermetallic phase comparison is what may have been intended. 
The Examiner requires amendment of the claim to overcome this rejection, for example by adding “atomic” or “intermetallic” prior to “phase” on line 1.
Regarding claim 12, the claim recites “the plurality of substantially round solid electroactive particles has a polydispersity index of less than or equal to about 1.2”. The Examiner notes that the term “polydispersity index” is conventionally reserved for polymer samples, as the formula is PDI = MW/Mn, where PDI = polydispersity index, MW = weight average molecular weight, and Mn = number-average molecular weight. Thus, as the particles in question as not molecules but are made of an Li-Si alloy, it is unclear as to how a molecular weight should be determined. For the purpose of compact prosecution, the limitation will not be given any weight as it is unclear as to how a property which is associated with polymers should be applied to a non-polymeric particle, made of an alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”).
Regarding claim 1, Kawasaki teaches a method of making an electroactive material for an electrochemical cell ([0008] – “negative electrode active material”; [0027]). Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal ([0027], L 13-16). Further, Kawasaki teaches that the non-silicon metal may be selected from a most preferable list of elements which includes lithium ([0027], L 9-10). Thus, the Examiner asserts that Kawasaki suggests the mixing of molten lithium and silicon to form a precursor of the active material. Further, Kawasaki teaches that the electroactive material particles have a D50 particle size of 1.2 microns or less ([0025]), thereby falling within the claimed range of less than of equal to about 30 microns.
Regarding the mixing being done in a mixing chamber, the Examiner notes that any environment in which the constituent materials are mixed may be deemed a mixing chamber, as the function of mixing is the only limitation imparted. As such, the limitation is inherently met by Kawasaki.
Regarding the temperature of the silicon being greater than the temperature of the lithium, the Examiner asserts that in the case of mixing molten lithium and silicon, the temperature of silicon must be greater than the temperature of lithium, as the melting point of silicon is greater than the boiling point of lithium. Thus, Kawasaki satisfies this claim limitation.
Kawasaki is silent with regard to a pressure at which the first and second mixture enter the mixing chamber. However, the Examiner notes that the claimed pressure of greater than or equal to about 10 PSI has a subatmospheric pressure, 10 PSI, as its minimum required pressure. Thus, as Kawasaki gives no reason for an ordinarily skilled artisan to assume that the pressure when mixing the molten materials together is also deliberately subatmospheric, it would have been expected by an ordinarily skilled artisan that the pressure when mixing the materials together as taught by Kawasaki would fall within the claimed pressure range of greater than or equal to 10 PSI, as the claimed range encompasses atmospheric pressure.
Kawasaki does not explicitly teach the step of centrifugally distributing the precursor by contacting the precursor with a rotating surface in a centrifugal atomizing reactor and solidifying the precursor to form a plurality of substantially round solid electroactive particles.
Park teaches a negative electrode active material, and a method for preparing it ([0002]; [0055]). Park teaches that the active material may comprise a Si-based alloy ([0016]), similarly to Kawasaki. Further, Lee teaches that the Si-based fine alloy powder may be prepared by melting, and then rapid cooling of the melt and formation of electrode material through methods such as centrifugal atomization ([0055], L 4 & 17-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Park and form electrode active material particles from the alloy melt through solidification by centrifugal atomization. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the instant case, each of the claimed elements are present in the combination of Kawasaki and Park, combining these elements would result in no change in their respective functions, and the combination would have predictably resulted in the formation of electroactive particles through centrifugal atomization.
Regarding claim 2, as discussed previously, Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal, which may be lithium. Thus, the temperature of the lithium (i.e. the first temperature) would be greater than or equal to a melting temperature of lithium, and the temperature of the silicon (i.e. the second temperature) would be greater than or equal to a melting temperature of silicon.
Regarding claim 3, as discussed previously, Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal, which may be lithium. Thus, the temperature of the lithium (i.e. the first temperature) would be greater than or equal to a melting temperature of lithium (180.5 °C), and the temperature of the silicon (i.e. the second temperature) would be greater than or equal to a melting temperature of silicon (1410 °C). These two respective temperature ranges encompass the claimed ranges of 180.5-1342 °C for the first temperature, and 1414-3265 °C for the second temperature. Thus, a prima facie case of obviousness exists.
Regarding claim 7, Kawasaki teaches that the content of non-silicon metal (i.e. lithium) in the alloy of silicon is not particularly limited, but for example, it is preferably 0.1 to 5 mass% ([0027]). The Examiner notes that in a Si-based alloy having 0.1-5 mass% Li, the respective atomic fractions would be 0.4-17.56 at% Li and 82.44-99.6 at% Si. The respective amounts could be represented by a formula Li4.4xSi, wherein x ranges from about 0.0009 to 0.048. Such a range of x would fall within the claimed range of greater than 0 to less than or equal to about 0.85.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further in view of WO 2021/010730 (“Lim”; citing EP 3944370 as English translation).
Regarding claim 4, Kawasaki does not explicitly teach that contacting occurs by moving lithium from a lithium source to the mixing chamber using a first supply line and moving silicon from a silicon source to the mixing chamber using a second supply line.
Lim teaches an electrode active material and method for formation of the active material (abstract). Lim teaches that the powder material may be formed by an impingement mixing process ([0046]). Lim teaches that the impingement mixing may be conducted using a T-jet mixer such as that illustrated in Fig. 4 ([0053]), which includes a reaction/mixing chamber (Fig. 4, #10) with two supply units/lines for supplying the material to be mixed (Fig. 4, #20 and #30). Lim teaches that the impingement mixing process may improve mixing efficiency compared to other methods ([0052], L 49-51).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lim, and mix the raw materials of Kawasaki together with an impingement mixing process. Such impingement mixing has been done to form electroactive material as documented in Lim, and may improve mixing efficiency in comparison to other conventional mixing methods.
Regarding claim 6, the Examiner notes that modified Kawasaki already teaches solidification of the molten mixture through centrifugal atomization. Such a process would necessarily require removal of the mixture (i.e. the precursor) from the mixing chamber, and as the mixture is fed into the centrifugal atomizer in a molten state, either maintaining the mixture in its molten state by applying the required amount of heat, or solidifying and subsequently re-melting the mixture by applying heat.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) and WO 2021/010730 (“Lim”; citing EP 3944370 as English translation) as applied to claim 4, and further in view of US 4966466 (“Soechtig”).
Regarding claim 5, modified Kawasaki does not explicitly teach that the first supply line comprises a first metering pump and the second supply line comprises a second metering pump, the first metering pump controls the pressure and rate at which the lithium enters the mixing chamber, and the second metering pump controls the pressure and rate at which the silicon enters.
Soechtig teaches an impingement mixing device including pressure controlled nozzle adjustment (title). Soechtig teaches that the mixing device includes pumps for each component supply line (Fig. 1, #9), which transport components through the supply lines (4: 59-61). Further, Soechtig teaches that the pumps are adjustable, whereby the pressure and flow rate of the supplied materials may be adjusted (5: 50-65; 6: 62 – 7: 2). Soechtig teaches that the present utilization of pumps allows for regulation of pressure in an impingement mixing device (2: 63 – 3: 13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Soechtig and equip the supply lines with adjustable pumps, in order to control and regulate the pressure and flow rate of material supplied to the mixing chamber during the impingement mixing process.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further evidenced by “Structure design and mechanism analysis of silicon anode for lithium-ion batteries”, 2019. Sci China Mater, Vol 62, No 11, pp 1515-1536 (“Chen”).
Regarding claim 8, the Examiner notes that Kawasaki teaches that the content of non-silicon metal (i.e. lithium) in the alloy of silicon is not particularly limited, but for example, it is preferably 0.1 to 5 mass% ([0027]). The Examiner notes that in a Si-based alloy having 0.1-5 mass% Li, the respective atomic fractions would be 0.4-17.56 at% Li and 82.44-99.6 at% Si. It is known in the art that a Li-Si alloy having such atomic ratios would have a structure comprising the phases Li12Si7 as well as elemental Si (see Chen: Fig. 3d). Both of these phases are present in the claimed group.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further in view of CN 106935834 (“Ci”; citing machine translation provided with this correspondence).
Regarding claim 9, modified Kawasaki is silent with respect to the operating temperature of the centrifugal atomizer during operation.
Ci teaches a Si based alloy electrode material, and a method for producing such a material ([0002]). Ci teaches that the Si based alloy is melted along with an active metal ([0030]), similarly to the teachings of Kawasaki. Ci then teaches that the molten alloy is atomized at a temperature of 700-1500°C ([0031]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ci and form electrode active material particles from the alloy melt through solidification by centrifugal atomization, at an atomization temperature of 700-1500°C. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the instant case, each of the claimed elements are present in the combination of modified Kawasaki and Ci, combining these elements would result in no change in their respective functions, and the combination would have predictably resulted in the formation of electroactive particles through centrifugal atomization at the recited atomizing temperature. Notably, both Ci and Kawasaki are directed toward formation of electrode active material that is Si-based, and as such, the atomization temperature disclosed by Ci would have been recognized by an ordinarily skilled artisan as applicable to Kawasaki.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further in view of US 2010/0173198 (“Zhamu”).
Regarding claim 10, modified Kawasaki does not explicitly teach that the environment in the centrifugal atomizing reactor has less than or equal to about 0.5% by weight of any oxygen-bearing species.
Zhamu teaches a Li-ion battery including a pre-lithiated negative electrode active material (abstract). Zhamu teaches that during formation of the pre-lithiated active materials, which may be made by combining Si particles with lithium for example ([0095]), an inert environment must be present in order to avoid reactivity between the atomic lithium and molecules of lithium reactive substances such as water, oxygen, and nitrogen ([0095]). Further, it is known in the art that lithiated material is not air-stable and must be handled in an oxygen-free and moisture-free environment ([0044]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Zhamu and operate the centrifugal atomizing reactor in an oxygen and moisture-free environment. The particles formed through operation of the centrifugal atomizer contain Li, which will undesirably react with substances such as water and oxygen if they are present in the environment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further evidenced by “Effects of processing conditions on powder particle size and morphology in centrifugal atomization of tin”, 2004. Powder Metallurgy, Vol 47, No 2, pp 168-172 (“Xie”).
Regarding claim 11, modified Kawasaki does not explicitly teach a flow rate of the centrifugal atomizer. However, it is noted that such a flow rate as claimed does not appear to be an inventive concept, as an ordinarily skilled artisan would be motivated to maximize throughput of the process as a whole, in order to maximize efficiency of the process. Regardless, it is noted that the recited range of 50-500 kg/h appears to be a conventional range that is easily met by prior art centrifugal atomization processes (see Xie: Table 1 and Fig. 7, for example).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further in view of CN 107127350 (“Chen2”; citing machine translation provided with this correspondence).
Regarding claim 12, Kawasaki teaches that the electroactive material particles have a D50 particle size of 1.2 microns or less ([0025]). Such a particle size overlaps with the claimed D50 diameter of 1-20 microns. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Kawasaki does not explicitly teach that the formed plurality of substantially round solid electroactive particles has a polydispersity index of less than or equal to about 1.2. However, it is noted that the aforementioned limitation is unclear as it appears to impart an attribute of a polymer composition to the generated electroactive particles, which are not polymeric. Thus, it has not been given any patentable weight.
Regardless, Chen2 teaches a metal centrifugal atomization technique to produce metallic powder/particles ([0002]). Chen2 teaches that by utilizing the centrifugal atomizer disclosed, obtained particles will have a spherical shape and uniform particle size ([0029]; [0030]).
It would have been obvious to an ordinarily skilled artisan to incorporate the centrifugal atomizer as taught by Chen2 within the method of modified Kawasaki. Use of such an atomizer may ensure the generation of spherical particles having uniform particle size. The Examiner notes that particles having a uniform size would be expected to satisfy the claimed “polydispersity index of less than or equal to about 1.2”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of US 2015/0380733 (“Lee”) as applied to clam 1, and further in view of WO 2020/021122 (“Valls Angles”) and US 2020/0365897 (“Badding”).
Regarding claim 13, modified Kawasaki does not explicitly teach that the rotating surface of the centrifugal atomizer comprises one or more gold coatings having thicknesses of 0.01-0.1 microns.
Valls Angles teaches methods for producing metal-based alloy powders by centrifugal atomization, principally by rotating disk (i.e. the rotating surface) atomization (P 1, L 4-5). In an embodiment, Valls Angles teaches that the rotating disk may be coated in order to improve wettability of the atomizing disk (P 12, L 17-20), and in one embodiment the thickness of the coating may be less than 48 microns (P 12, L 45-46).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Valls Angles and coat the rotating disk of the centrifugal atomizer with a coating having a thickness of less than 48 microns in order to improve wettability. 
It is noted that the thickness taught by modified Kawasaki of less than 48 microns encompasses the claimed thickness of 0.01-0.1 microns. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Valls Angles does not explicitly teach that the coating comprises gold.
Badding teaches a battery material. Badding teaches that a thin gold layer (i.e. a coating) may be coated on an electrolyte material ([0061]). Badding teaches that this gold coating layer improves wettability properties of a lithium anode material on the electrolyte ([0061]). Notably, the molten mixture taught by Kawasaki that contacts the rotating disc also contains lithium.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Badding, and coat the rotating disk as suggested by Valls Angles to improve wettability, the coating being made of gold, as gold has been shown to enhance wetting properties of lithium materials.

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”).
Regarding claim 14, Kawasaki teaches a method of making an electroactive material for an electrochemical cell ([0008] – “negative electrode active material”; [0027]). Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal ([0027], L 13-16). Further, Kawasaki teaches that the non-silicon metal may be selected from a most preferable list of elements which includes lithium ([0027], L 9-10). Thus, the Examiner asserts that Kawasaki suggests the mixing of molten lithium and silicon to form a precursor of the active material.
Regarding the mixing being done in a mixing chamber, the Examiner notes that any environment in which the constituent materials are mixed may be deemed a mixing chamber, as the function of mixing is the only limitation imparted. As such, the limitation is inherently met by Kawasaki.
Regarding the temperature of the silicon being greater than the temperature of the lithium, the Examiner asserts that in the case of mixing molten lithium and silicon, the temperature of silicon must be greater than the temperature of lithium, as the melting point of silicon is greater than the boiling point of lithium. Thus, Kawasaki satisfies this claim limitation.
Kawasaki is silent with regard to a pressure at which the first and second mixture enter the mixing chamber. However, the Examiner notes that the claimed pressure of greater than or equal to about 10 PSI has a subatmospheric pressure, 10 PSI, as its minimum required pressure. Thus, as Kawasaki gives no reason for an ordinarily skilled artisan to assume that the pressure when mixing the molten materials together is also deliberately subatmospheric, it would have been expected by an ordinarily skilled artisan that the pressure when mixing the materials together as taught by Kawasaki would fall within the claimed pressure range of greater than or equal to 10 PSI, as the claimed range encompasses atmospheric pressure.
Regarding claim 15, as discussed previously, Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal, which may be lithium. Thus, the temperature of the lithium (i.e. the first temperature) would be greater than or equal to a melting temperature of lithium, and the temperature of the silicon (i.e. the second temperature) would be greater than or equal to a melting temperature of silicon.
Regarding claim 16, as discussed previously, Kawasaki teaches that the active material is produced by mixing and melting elemental silicon with a non-silicon metal, which may be lithium. Thus, the temperature of the lithium (i.e. the first temperature) would be greater than or equal to a melting temperature of lithium (180.5 °C), and the temperature of the silicon (i.e. the second temperature) would be greater than or equal to a melting temperature of silicon (1410 °C). These two respective temperature ranges encompass the claimed ranges of 180.5-1342 °C for the first temperature, and 1414-3265 °C for the second temperature. Thus, a prima facie case of obviousness exists.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of WO 2021/010730 (“Lim”; citing EP 3944370 as English translation).
Regarding claim 17, Kawasaki does not explicitly teach that contacting occurs by moving lithium from a lithium source to the mixing chamber using a first supply line and moving silicon from a silicon source to the mixing chamber using a second supply line.
Lim teaches an electrode active material and method for formation of the active material (abstract). Lim teaches that the powder material may be formed by an impingement mixing process ([0046]). Lim teaches that the impingement mixing may be conducted using a T-jet mixer such as that illustrated in Fig. 4 ([0053]), which includes a reaction/mixing chamber (Fig. 4, #10) with two supply units/lines for supplying the material to be mixed (Fig. 4, #20 and #30). Lim teaches that the impingement mixing process may improve mixing efficiency compared to other methods ([0052], L 49-51).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lim, and mix the raw materials of Kawasaki together with an impingement mixing process. Such impingement mixing has been done to form electroactive material as documented in Lim, and may improve mixing efficiency in comparison to other conventional mixing methods.
Regarding claim 19, the Examiner notes that removal of the precursor material from the mixing chamber would have been an obvious step to one of ordinary skill in the art. As the precursor material will be formed into negative electrode active material as taught by Kawasaki, such material will not indefinitely be present in a mixing chamber, and as such it would be expected that the material is removed after completion of the mixing step.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0194776 (“Kawasaki”) in view of WO 2021/010730 (“Lim”; citing EP 3944370 as English translation) as applied to claim 17, and further in view of US 4966466 (“Soechtig”).
Regarding claim 18, modified Kawasaki does not explicitly teach that the first supply line comprises a first metering pump and the second supply line comprises a second metering pump, the first metering pump controls the pressure and rate at which the lithium enters the mixing chamber, and the second metering pump controls the pressure and rate at which the silicon enters.
Soechtig teaches an impingement mixing device including pressure controlled nozzle adjustment (title). Soechtig teaches that the mixing device includes pumps for each component supply line (Fig. 1, #9), which transport components through the supply lines (4: 59-61). Further, Soechtig teaches that the pumps are adjustable, whereby the pressure and flow rate of the supplied materials may be adjusted (5: 50-65; 6: 62 – 7: 2). Soechtig teaches that the present utilization of pumps allows for regulation of pressure in an impingement mixing device (2: 63 – 3: 13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Soechtig and equip the supply lines with adjustable pumps, in order to control and regulate the pressure and flow rate of material supplied to the mixing chamber during the impingement mixing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holtstiege et al, “Pre-Lithiation Strategies for Rechargeable Energy Storage Technologies: Concepts, Promises and Challenges”, 2018. Batteries, Vol 4, No 4 – a review paper discussing various pre-lithiation strategies including the strategy enumerated in the present claims of producing LixSi particles for use in a negative electrode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735